Exhibit 10.2

EXECUTION COPY

REASSIGNMENT NO. 16 OF RECEIVABLES IN REMOVED ACCOUNTS

REASSIGNMENT NO. 16 OF RECEIVABLES IN REMOVED ACCOUNTS (this “Reassignment”)
dated as of February 14, 2016, by and between CHASE CARD FUNDING LLC, a Delaware
limited liability company, as Transferor (the “Transferor”), and the CHASE
ISSUANCE TRUST (the “Trust”), pursuant to the Agreement referred to below, and
acknowledged by CHASE BANK USA, NATIONAL ASSOCIATION (the “Bank”) in its
capacity as servicer under the Agreement referred to below (in such capacity,
the “Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as indenture trustee (in such capacity, the
“Indenture Trustee”) and collateral agent (in such capacity, the “Collateral
Agent”) under the Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Bank, as Servicer and Administrator, the Transferor, Wells Fargo
Bank, National Association, as Indenture Trustee and Collateral Agent, and the
Trust are parties to the Fourth Amended and Restated Transfer and Servicing
Agreement, dated as of January 20, 2016 (hereinafter as such agreement may have
been, or may from time to time be, amended, supplemented or otherwise modified,
the “Agreement”);

WHEREAS, pursuant to the Agreement, the Transferor wishes to remove from the
Trust all Receivables owned by the Trust in certain designated Accounts
identified on Schedule 1 to this Reassignment (the “Removed Accounts”) and to
cause the Trust to reconvey the Receivables of such Removed Accounts, whether
now existing or hereafter created, from the Trust to the Transferor; and

WHEREAS, the Trust is willing to accept such designation and to reconvey the
Receivables in the Removed Accounts subject to the terms and conditions hereof;

NOW, THEREFORE, the Transferor and the Trust, hereby agree as follows:

1. Defined Terms. All terms defined in the Agreement and used herein shall have
such defined meanings when used herein, unless otherwise defined herein.

“Removal Cut-Off Date” shall mean, with respect to the Removed Accounts,
December 31, 2015.

“Removal Date” shall mean, with respect to the Removed Accounts, February 14,
2016.

“Removal Notice Date” shall mean, with respect to the Removed Accounts,
February 5, 2016.



--------------------------------------------------------------------------------

2. Designation of Removed Accounts. Within five Business Days after the Removal
Date, or as otherwise agreed upon by the Transferor and the Owner Trustee, on
behalf of the Trust, the Transferor will deliver to, or cause to be delivered
to, the Collateral Agent, as designee, on behalf of the Trust, an accurate list,
based on the computer records of, or kept on behalf of, the Transferor (in the
form of a computer file, microfiche list, CD-ROM or such other form as is agreed
upon between the Transferor and the Owner Trustee) of all Removed Accounts
identified by account reference number and the aggregate amount of Principal
Receivables in such Removed Accounts as of the Removal Cut-Off Date, which list
shall, as of the Removal Date, modify and amend and be incorporated into and
made a part of the Agreement.

3. Reconveyance of Receivables. The Owner Trustee, on behalf of the Trust, does
hereby sell, transfer, assign, set over and otherwise reconvey to the
Transferor, without recourse, on and after the Removal Date, all right, title
and interest of the Trust in, to and under the Receivables now existing and
hereafter created from time to time in the Removed Accounts identified on
Schedule 1 hereto, all Interchange and Recoveries related thereto, all monies
due or to become due (including all Finance Charge Receivables) and all amounts
received or receivable with respect thereto and all proceeds (as defined in the
UCC as in effect in the applicable jurisdiction) thereof (the “Removed
Collateral”).

4. Representations and Warranties of the Transferor. The Transferor hereby
represents and warrants to the Trust as of the Removal Date that:

(a) Legal, Valid and Binding Obligation. This Reassignment constitutes a legal,
valid and binding obligation of the Transferor enforceable against the
Transferor, in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);

(b) Satisfaction of Additional Requirements. All of the requirements for the
removal of Accounts under the Asset Pool One Supplement have been satisfied; and

(c) Required Transferor Amount and Minimum Pool Balance. The removal of any
Receivable of any Removed Accounts on any Removal Date shall not, in the
reasonable belief of the Transferor, cause, with respect to Asset Pool One in
which such Receivables had been designated for inclusion, an Adverse Effect or
the Transferor Amount to be less than the Required Transferor Amount or the Pool
Balance to be less than the Minimum Pool Balance for such Monthly Period in
which such removal occurs.

5. Representations and Warranties of the Servicer. No selection procedures
believed by the Transferor to be materially adverse to the interests of the
Noteholders were utilized in selecting the Removed Accounts to be removed from
the Trust and (I) a random selection procedure was used by the Servicer in
selecting the



--------------------------------------------------------------------------------

Removed Accounts and only one such removal of randomly selected Accounts shall
occur in the then current Monthly Period, (II) the Removed Accounts arose
pursuant to an affinity, private-label, agent-bank, co-branding or other
arrangement with a third party that has been cancelled by such third party or
has expired without renewal and which by its terms permits the third party to
repurchase the Removed Accounts subject to such arrangement, upon such
cancellation or non-renewal and the third party has exercised such repurchase
right or (III) the Removed Accounts were selected using another method that will
not preclude transfers from satisfying the conditions for sale accounting
treatment under generally accepted accounting principles in effect for reporting
periods before November 15, 2009.

6. Conditions Precedent. The reassignment hereunder of the Receivables in the
Removed Accounts and the amendment of the Agreement pursuant to Section 8 of
this Reassignment are each subject to:

(a) the satisfaction, on or prior to the Removal Date, of the conditions set
forth in subsection 2.13(b) of the Agreement; and

(b) the delivery, on or prior to the Removal Date, to the Owner Trustee by the
Transferor and the Servicer of an Officer’s Certificate substantially in the
form of Schedule 2-A or 2-B to this Reassignment, as applicable. The Owner
Trustee may conclusively rely on such Officer’s Certificate, shall have no duty
to make inquiries with regard to the matters set forth therein and shall incur
no liability in so relying.

7. Representations and Warranties of the Trust. Since the date of the transfer
by the Transferor under the Agreement, the Owner Trustee, on behalf of the
Trust, has not sold, transferred or encumbered any Receivable in any Removed
Account or any interest therein.

8. Amendment of the Transfer and Servicing Agreement. The Agreement is hereby
amended to provide that all references therein to the “Transfer and Servicing
Agreement,” to “this Agreement” and to “herein” shall be deemed from and after
the Removal Date to be a dual reference to the Agreement as supplemented by this
Reassignment. All references therein to the Accounts shall be deemed not to
include the Removed Accounts designated hereunder and all references to
Receivables shall be deemed not to include the Receivables reconveyed hereunder.
Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
noncompliance with any term or provision of the Agreement.

9. Release.

(a) The Owner Trustee, on behalf of the Trust, hereby expressly terminates,
relinquishes, releases, discharges and renders ineffective any and all security
interests, liens, mortgages and encumbrances, as against the Transferor, any
transferee of



--------------------------------------------------------------------------------

the Transferor and any person claiming title to or an interest in the Removed
Collateral through any such person, or any successor or assign of any of the
foregoing (all such persons and entities being referred to individually as a
“Transferee” and collectively as the “Transferees”), and any and all right,
title, benefit, interest or claim whatsoever, present or future, actual or
contingent (collectively, “Rights”), owned or held by the Trust to, against or
in respect of the Removed Collateral.

(b) In case any provision of this Reassignment shall be rendered invalid,
illegal or unenforceable in any jurisdiction, the Owner Trustee, on behalf of
the Trust, hereby acknowledges that the interest of the Trust in the Removed
Collateral is subordinate and junior to the security interest of any Transferee
and hereby expressly agrees that any security interest it may have in any
Removed Collateral is and shall remain subordinate and junior to all security
interests granted by a Transferee, regardless of the time of the recording,
perfection or filing thereof or with respect thereto.

(c) The Owner Trustee, on behalf of the Trust, acknowledges and agrees that the
Transferees and their representatives are expressly entitled to rely on the
provisions of this Section 9, it being the intent of the Owner Trustee, on
behalf of the Trust, that the Transferees will acquire title to the Removed
Collateral purchased by them free of any Rights owned or held by the Trust to,
against or in respect of the Removed Collateral.

10. Counterparts. This Reassignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

11. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

12. Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Reassignment is executed and delivered by
Wilmington Trust Company (“WTC”), not individually or personally but solely as
Owner Trustee of the Trust, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by WTC but is made and
intended for the purpose of binding only the Trust, (c) nothing herein contained
shall be construed as creating any liability on WTC, individually or personally,
to perform any covenant either expressed or implied contained herein of the
Trust, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, (d) WTC has
not verified and made no investigation as to the accuracy or completeness of any
representations and warranties made by the Trust in this Reassignment and
(e) under no circumstances shall WTC be personally liable for the payment of any
indebtedness or expenses of the Trust



--------------------------------------------------------------------------------

or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Reassignment or
any other related documents.

13. Authorization. The Owner Trustee, on behalf of the Trust, hereby authorizes
the Transferor, or any agent designated by the Transferor, to file any financing
statements or continuation statements, and amendments to financing statements,
in any jurisdictions and with any filing offices as the Transferor may
determine, in its sole discretion, are necessary or advisable to perfect the
conveyance to the Transferor pursuant to Section 3 hereof. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Transferor may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Transferor in connection
herewith, including, without limitation, describing such property as “all
assets” or “all personal property.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reassignment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHASE CARD FUNDING LLC, as Transferor By:  

/s/ Eve Ngan

Name:   Eve Ngan Title:   Deputy Chief Executive Officer

CHASE ISSUANCE TRUST,

as Issuing Entity

By:   WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
Owner Trustee By:  

/s/ Erwin M. Soriano

Name:   Erwin M. Soriano Title:   Vice President

Chase Issuance Trust Reassignment No. 16 – TSA

Reassignment No. 16 of Receivables in Removed Accounts



--------------------------------------------------------------------------------

Acknowledged by:

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Indenture Trustee and Collateral Agent

By:  

/s/ Cheryl Zimmerman

Name:   Cheryl Zimmerman Title:   Vice President

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Servicer

By:  

/s/ Todd Lehner

Name:   Todd Lehner Title:   Managing Director

Chase Issuance Trust Reassignment No. 16 – TSA

Reassignment No. 16 of Receivables in Removed Accounts



--------------------------------------------------------------------------------

Schedule 1

to Reassignment No. 16

of Receivables

REMOVED ACCOUNTS

[Delivered to the Owner Trustee]